NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   17-10218

                Plaintiff-Appellee,              D.C. No. 2:16-cr-01400-DGC

 v.
                                                 MEMORANDUM*
JOSE LUIS ORTEGA-SAAVEDRA, a.k.a.
Luis Guzman, a.k.a. Jose Ortega, a.k.a.
Smiper Ortega, a.k.a. Jose Ortega Guzman,
a.k.a. Carlos Rodriguez, a.k.a. Shaggy, a.k.a.
Sniper,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Jose Luis Ortega-Saavedra appeals from the district court’s judgment and

challenges the 40-month sentence imposed following his guilty-plea conviction for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
attempted reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Ortega-Saavedra contends that the district court procedurally erred at

sentencing by failing adequately to explain its significant upward variance from the

high end of the applicable Guidelines range. We review for plain error, see United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude

that there is none. The district court considered and discussed the advisory

Guidelines range and the 18 U.S.C. § 3553(a) sentencing factors, and explained at

length the reasons for the variance and the sentence. See Rita v. United States, 551
U.S. 338, 356 (2007) (“The sentencing judge should set forth enough to satisfy the

appellate court that he has considered the parties’ arguments and has a reasoned

basis for exercising his own legal decisionmaking authority.”). The court also

considered Ortega-Saavedra’s mitigating arguments. See id. at 358.

      AFFIRMED.




                                         2                                     17-10218